Citation Nr: 1520808	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  11-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in February 2014 and November 2014, when it was remanded for further evidentiary development.  Specifically, in the November 2014 remand, a VA examiner was to, inter alia, offer an opinion as to whether it is at least as likely as not that the Veteran's diagnosed persistent depressive disorder is related to the Veteran's period of service.  The examiner was reminded that service connection can be awarded for a disability diagnosed at any time after service (not just within the first post-service year), when the evidence establishes that a disease was incurred in or is otherwise etiologically related to service.  The examiner was also prompted to discuss the Veteran's contentions regarding continuity of symptomatology in the context of a negative opinion.

In November 2014, an addendum opinion was provided by a VA examiner.  The examiner stated that the Veteran's persistent depressive disorder was not incurred in or etiologically related to service.  The examiner explained that there was no evidence of any depression in service and badly stated that depression was not etiologically related to service.  The examiner then provided a history of the Veteran's mental health treatment.  Finally, the examiner opined that there was ". . . no clear evidence. . ." that the Veteran's disability was caused by or otherwise related to service.

The addendum opinion is inadequate for several reasons.   First, the examiner never explains why persistent depressive disorder is not etiologically related to service, other than by stating that there was no evidence of depression during service.   However, a lack of symptoms in service, alone, is not a sufficient basis to conclude that service connection is not warranted.   Indeed, as discussed in the November 2014 remand, even if a depressive disorder was not present in service, service connection can be awarded if the disability is found to be otherwise related to service.  Second, the examiner offered no discussion of the Veteran's contentions that he used drugs and alcohol immediately following service and his mental health symptoms did not start until he stopped using those substances.  See August 2010 Statement of Dr. A.B.  Finally, the standard utilized by the examiner is not appropriate for determining whether service connection is warranted.  It must only be shown that it is at least as likely as not (50 percent or greater probability) that a disability is related to service.  Instead, the examiner opined that there was no clear evidence that persistent depressive disorder was related to service.  Thus, the November 2014 is inadequate and not in compliance with the Board's November 2014 remand instructions.

A remand requires substantial compliance with its directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance is mandatory, not discretionary.  See id.  As substantial compliance with the Board's remand instructions has not been achieved, the Board must, as a matter of law, again remand this matter to ensure that such is completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA examiner who tendered the November 2014 addendum opinion (or another qualified examiner, if unavailable) for preparation of an additional addendum.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner should opine as to the following:

Is it at least as not (i.e., a 50 percent or greater probability) that the Veteran's persistent depressive disorder is etiologically related to his period of service?

In formulating an opinion, the examiner shall not rely solely on the facts that persistent depressive disorder was not noted in service or that the Veteran did not seek mental health treatment for some years following service.  The examiner must also comment on the Veteran's statement that he began using drugs and alcohol following service and once he stopped using those substances, he began experiencing mental health symptoms.  See August 2010 Evaluation of Dr. A.B.

Only if deemed necessary, the Veteran should be scheduled for another appropriate examination. 

A comprehensive rationale must be provided for the opinion rendered.  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

